[Cite as V.K. v. K.K., 2022-Ohio-1661.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

V.K.,                                           :

                 Plaintiff-Appellant,           :
                                                             No. 109801
                 v.                             :

K.K.,                                           :

                 Defendant-Appellee.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 19, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                              Domestic Relations Division
                                 Case No. DR-19-375339


                                          Appearances:

                 Jonathan A. Rich and Christopher R. Reynolds, for
                 appellant.

EMANUELLA D. GROVES, J.:

                   Plaintiff-appellant V.K. (“Father”) appeals from the judgment of the

Cuyahoga County Common Pleas Court, Domestic Relations Division, dismissing

Father’s complaint for custody of his and defendant-appellee K.K.’s (“Mother”)

minor child, A.K., for lack of subject-matter jurisdiction. For the reasons set forth

below, we affirm.
I.   Factual and Procedural History

              In April 2011, Father moved from India to Lakewood, Ohio on an H-

1B visa and began working as an IT consultant. Four years later, on November 14,

2015, Father and Mother (“the parties”) were married in India. The parties agreed

that they would live together in the United States. Mother obtained a visa that was

contingent on Father’s visa and moved into a condominium that Father had been

renting in Lakewood.

              In August 2016, Mother, a dentist in India, enrolled at Cleveland State

University, beginning a Ph.D. program in biology and teaching classes for a stipend

as part of that program. In February 2017, the parties purchased a condominium in

the same building where they had been renting.

              On October 24, 2017, the parties’ child, A.K., was born in Ohio and is

a United States citizen. A.K. was born with clubfeet, which required corrective

casting for the first few months of his life and braces thereafter. Two months prior

to A.K.’s birth, Mother’s mother (“Maternal Grandmother”) moved in with the

parties to help Mother during her pregnancy and remained with the parties another

four months after A.K.’s birth to help Mother care for A.K. After A.K.’s birth,

Father’s parents (“Paternal Grandparents”) visited the parties for 15 days, during

which the parties agreed to attend a wedding for Father’s sister on March 7, 2018,

in India. Mother’s parents (“Maternal Grandparents”) were invited to attend the

wedding.
               In late February 2018, the parties, A.K., and Maternal Grandmother

traveled together to India. Father had purchased round trip tickets for the parties

and A.K. and a one-way ticket for Maternal Grandmother. They departed Cleveland

on February 21, 2018, and arrived in Delhi the following day. The parties and A.K.

were scheduled to return to Cleveland on March 18, 2018. Because A.K. is an

American citizen, Father also obtained a two-month visitor’s visa for A.K. to travel

to India.

               The parties disagree about what happened when they arrived at the

Delhi airport. Father alleged that Mother’s father (“Maternal Grandfather”) had

planned to pick up Mother, A.K., and Maternal Grandmother at the Delhi airport

and take them to stay at their family home in Karnal, and that Father would travel

by bus to his family home in Kapurthala, located between six and seven hours by

road from Karnal. Mother alleged that she and Father were planning to stay at

Father’s family home in Kapurthala and Maternal Grandmother would return with

Maternal Grandfather to their home in Karnal. Mother alleged that after they

arrived at the airport, she and Father argued, Father left her and A.K. at the airport,

and Mother proceeded with A.K. and Maternal Grandparents to their family home

in Karnal.

               Three days later, on February 25, 2018, Father traveled to Karnal to

pick up Mother. The two traveled back to the Delhi airport, departing for Chennai

on a short vacation and to attend a visa extension interview scheduled for

February 27 at the United States Consulate in Chennai. The consulate informed the
parties that once their visas were approved, they could pick up their stamped

passports at a regional office located in Jalandhar, near Father’s family home in

Kapurthala. After their trip to Chennai, Father dropped Mother off at her family

home in Karnal and, after a brief visit, returned to Kapurthala.

              The parties’ next recorded conversation occurred by text message on

March 6, 2018, the day before Father’s sister’s wedding. Mother produced the text

message in evidence. Father stated that he had been using a temporary SIM card in

his cell phone while in India and lost all his text messages when he switched SIM

cards prior to leaving India. In this text message, Mother asked about the status of

their passports. Father replied that he had already picked up his passport but could

not get Mother’s without her written authorization or presence, adding that her

passport would be held in Jalandhar until March 18. Sometime before March 18,

Mother traveled to Jalandhar without Father to get her passport. Mother alleged

that Father cancelled his plan to pick her up for the wedding, forcing her to ask

Maternal Grandfather to drive her to the wedding. Father alleged that Mother

became angry when she learned that Father had gotten only his own passport and

that subsequently, Mother threatened to ruin the wedding.

              That same day, March 6, Mother traveled with her parents and A.K.

between six and seven hours from Karnal to Kapurthala, where Father’s family was

hosting a Ladies Sangeet, a prewedding celebration. As soon as Mother’s family

arrived that evening, an argument between the families broke out in the street

outside Father’s family home.      During the argument, Mother requested and
obtained A.K.’s passport from Father. Attempting to broker peace, a neighbor

invited representatives of both families to his house but could not reach a resolution.

The following morning, March 7, Paternal Grandfather filed a complaint at a

Kapurthala police station, requesting a restraining order to prevent Mother from

interfering with the wedding. The next day, March 8, Maternal Grandfather filed a

complaint at a Karnal police station, alleging domestic violence against Father.

               On March 10, 2018, Father returned to the United States, a week

before the family’s prescheduled March 18 departure. On March 12, 2018, Mother

emailed Father’s employer, requesting that “strict action” be taken against Father

for abandoning Mother and A.K. in India, but subsequently withdrew the request

following a family compromise. On March 24, 2018, Mother filed an application

with the Bureau of Immigration in India to convert and extend A.K.’s visa for 18

years, listing the reason for the extension as “father fled to U.S., abandoning mother

and child in India.” The visa was extended for one year.

               On March 25, 2018, representatives of both families held a mediation

at the Karnal police station to resolve their dispute. Neither Father nor Mother

attended. The mediation resulted in a family compromise that each side would

dismiss its complaint against the other and Father would return to India on or before

April 20, 2018, to take Mother and A.K. back with him to Ohio. Father did not return

as agreed. For the next several months, Mother and Father communicated by phone

and text message. During this time, Father promised to return to India to get
Mother and A.K. but claimed that he could not get time off work or could not leave

in the middle of a project.

               On November 22, 2018, Mother filed a complaint at the Karnal police

station against Father, Paternal Grandparents, and three other family relations,

alleging physical abuse, threats, abandonment, and dowry harassment.

               In early February 2019, Mother returned to Ohio with A.K. and

Maternal Grandmother and found that Father had the locks changed on their

Lakewood condominium. On February 5, 2019, Father filed a complaint for divorce

in Cuyahoga County, requesting temporary and permanent allocation of parental

rights and responsibilities and restraining orders preventing Mother from returning

to the condominium and from leaving the state with A.K. Father alleged in the

parenting affidavit attached to his complaint that he was unaware of any pending

proceedings related to domestic violence. Father also alleged in an affidavit that he

attached to his request for the restraining orders that Mother “refused to return to

Ohio or allow [Father] to take [A.K.] back to Ohio.” The trial court granted Father’s

request for the restraining orders the same day.

               On February 22, 2019, Maternal Grandfather filed a second

complaint on behalf of Mother and through counsel in a Karnal court, alleging

domestic violence, sexual violence, verbal and emotional abuse, economic violence,

and dowry-related violence and requesting permanent custody of A.K., spousal and

child support, damages, and an order restraining Father from preventing Mother
and A.K. entry to their Lakewood home. On February 25, 2019, the Karnal court

issued a warrant for Father’s arrest for failure to appear at a January 5, 2019 hearing.

               On February 28, 2019, Mother moved to dismiss Father’s complaint

for custody of A.K., arguing that the trial court lacked jurisdiction under R.C.

3127.01, the Uniform Child Custody Jurisdiction Enforcement Act (“UCCJEA”), to

make an initial custody determination. Mother argued that because A.K. lived in

India for more than six months immediately preceding Father’s filing the complaint,

India has exclusive jurisdiction under the UCCJEA to determine custody of A.K. On

March 18, 2019, Father filed his brief opposing the motion. Father argued that

A.K.’s absence from Ohio was meant to be temporary and prolonged only by

Mother’s refusal to return A.K. to Ohio, which constituted “unjustifiable conduct”

under R.C. 3127.22. Father alleged that he could not act sooner because he faced

arrest if he returned to India and had no enforcement mechanism to require A.K.’s

return to Ohio because India is not a member of the 1980 Hague Convention on the

Civil Aspects of International Child Abduction. Father argued that A.K. has a

significant connection to Ohio, where there is substantial evidence of his care.

Father also disputed whether the action Mother filed on February 22, 2019, qualified

as a custody proceeding because Father alleged that he had not been served with the

complaint and argued that the case did not concern parental rights and

responsibilities.

               On March 19, 2019, the trial court ordered Mother to deliver A.K.’s

passport to the court. Mother complied with the order but objected to it on the basis
that the court lacked jurisdiction. On April 26, 2019, Father moved for temporary

allocation of parental rights and responsibilities, which the trial court granted on

May 1, 2019. On May 13, 2019, Mother moved to set aside the order, again based on

the court’s lack of jurisdiction.

               On July 8, 2019, while Father awaited Mother’s arrival at the location

they had arranged to exchange A.K. in accordance with the court’s temporary shared

parenting order, Mother informed Father by email that she left Ohio for India and

requested that Father take care of A.K. in her absence. On July 16, 2019, Mother

requested a restraining order preventing Father from posting revealing photos of

Mother to the internet. Mother alleged that on July 5, 2019, Father threatened to

post these photos if she did not leave the country and abandon her defense of the

Ohio divorce proceeding and the proceedings she had initiated in India. The trial

court granted Mother’s request the following day.

               Mother’s motion to dismiss for lack of subject-matter jurisdiction was

heard before a magistrate on August 13, August 26, August 30, and

September 11, 2019. Father testified in person. All other witnesses, including

Mother, testified by video conference from India.       On October 22, 2019, the

magistrate issued his decision, granting Mother’s motion to dismiss based on the

following findings of fact:

      Sometime after the parties left the airport in Cleveland for [Father’s]
      sister’s wedding, [Father] told [Mother] he no longer desired to remain
      married to her, and revoked [Mother’s] invitation to his sister’s
      wedding, as well as any invitations previously offered to [Mother’s]
      family.
[Mother] originally intended to travel to [Father’s] family home as a
family with [A.K.] upon their arrival to India * * * but was forced to
change plans and instead return to her family home with her parents
and her father’s driving companion due to [Father’s] actions and
words.

[Father’s] actions caused [Mother] and her family a great deal of upset,
embarrassment, and shame, so much so that despite the turmoil and
pain [Father] caused when he abandoned [Mother] and [A.K.] at the
airport in India, she nonetheless wanted to remain married to and
living with him in the United States.

[Mother] and a traveling entourage, including her child and parents,
traveled to [Father’s] home the day before the wedding to attempt to
patch things up between the parties and their respective families, and
in the hopes of attending both the “Ladies Sangeet” and the wedding to
avoid shame and embarrassment. Once they arrived, [Mother] and her
family were met with anger, ridicule and vitriol, and at a minimum
some form of physical rebuke. Clearly, [Father] was not receptive to
reunification with [Mother] and [A.K.]

[Mother] returned to her Indian home with her family, and both sides
subsequently utilized the Indian court system to protect their
respective rights.

Clandestinely, [Father] left India and returned to the United States on
March 10, 2018, without [Mother] or [A.K.] because he believed he
could be arrested in the near future, which could have cost him his job
in the United States. Although the return flights for [Father], [Mother,]
and [A.K.] were all originally booked together and although all three
were scheduled to return on the same flight on the same date, [Father]
secretly rescheduled only his return flight so that he could fly home
alone. [Father] left [Mother] and [A.K.] in India, deliberately and by
choice.

[Father] testified when he abandoned [Mother] and [A.K.] in India, no
law enforcement agency had issued any warrants for his arrest.

In time, and through the Indian court system, the parties and their
families, respectively, negotiated a global resolution to the court cases
they had filed against each other as a result of the incidents described
above. The chief agreement they reached obligated [Father] to travel
back to India before April 20, 2018 to retrieve [Mother] and [A.K.] so
that they could all fly back to the United States. Although the parties
      were not physically present when this agreement was made, they both
      were involved in the negotiations, and both were aware of what was
      being discussed and of the agreement that was ultimately reached.
      Clearly, [Father] understood his obligations under the “Family
      Compromise.”

      [Father] never returned to India to retrieve [Mother] and [A.K.] in
      violation of the Family Compromise that had been reached. Through
      text messages, [Father] promised he would do so on future dates, yet it
      simply never happened. For several extended periods of time, [Father]
      had no communication with [Mother] or [A.K.], including between
      June and October 2018, and between November 2018 and February
      2019. [Father] admitted this fact during his testimony.

      When [Mother] returned to the United States in February 2019 to
      investigate [Father’s] lack of communication with her and/or his lack
      of involvement in the lives of [Mother] and [A.K.] (including a complete
      failure to support either [Mother] or [A.K.] financially), she was served
      with a copy of the Complaint for Divorce in this case.

(Emphasis sic.)

              The magistrate found the testimony of Mother and her witnesses

more credible than that of Father and his witnesses “under the totality of the

circumstances.” The magistrate rejected Father’s argument that the year Mother

and A.K. had spent in India was temporary based on Father’s statement that he no

longer wished to remain married to Mother and on Father’s decision to return to the

United States alone, leaving Mother and A.K. in India. Based on this and other

evidence presented at the motion hearings, the magistrate concluded that A.K.’s

home state was India pursuant to R.C. 3127.01(B) and 3127.15.

              Father filed preliminary and supplemental objections to the

magistrate’s findings of fact and conclusions of law on November 6, 2019, and

January 17, 2020, respectively. On November 6, 2019, the trial court issued an
interim order adopting the magistrate’s October 22, 2019 decision and partially

dissolving the February 5, 2019 order restraining Mother from removing A.K. from

Ohio. Father appealed this interim order on November 25, 2019, which this court

dismissed on December 12, 2019, for lack of a final appealable order.

              On June 24, 2020, the trial court overruled Father’s supplemental

objections, adopted the magistrate’s October 22, 2019 decision in its entirety, and

granted Mother’s motion to dismiss for lack of jurisdiction on the issue of custody.

The trial court found that A.K. was physically absent from Ohio from March 2018 to

February 2019, this nearly yearlong absence did not qualify as “temporary,” and

Father failed to show “unjustifiable conduct” by Mother. The trial court rejected

Father’s objections as stemming from a misplaced focus on the parties’ intent

instead of where A.K. had lived during the relevant time period.

              Father now appeals and assigns the following sole error for review:

                              Assignment of Error

      The trial court committed reversible error by granting the Motion to
      Dismiss because the trial court had subject-matter jurisdiction to make
      an initial child custody determination under ORC Chapter 3127, the
      Uniform[ ] Child Custody Jurisdiction Enforcement Act (“UCCJEA”).

II. Law and Analysis

              Generally, an appellate court reviews a trial court’s child custody

determination for an abuse of discretion. Miller v. Miller, 37 Ohio St.3d 71, 74, 523

N.E.2d 846 (1988). However, an appellate court reviews a determination relating

to subject-matter jurisdiction de novo because such a determination is a matter of

law. In re A.G., 8th Dist. Cuyahoga Nos. 100783 and 100912, 2014-Ohio-2776, ¶ 9;
France v. France, 8th Dist. Cuyahoga Nos. 95629 and 95729, 2011-Ohio-2402, ¶ 6,

citing Boutros v. Noffsinger, 8th Dist. Cuyahoga No. 91446, 2009-Ohio-740, ¶ 12

(dismissal for lack of subject-matter jurisdiction under Civ.R. 12(B)(1) is reviewed

de novo).

              Under R.C. 3127.15(A), an Ohio court has jurisdiction to make an

initial child custody determination “only if one of the following applies”:

      (1) This state is the home state of the child on the date of the
      commencement of the proceeding, or was the home state of the child
      within six months before the commencement of the proceeding and the
      child is absent from this state but a parent or person acting as a parent
      continues to live in this state.

      (2) A court of another state does not have jurisdiction under division
      (A)(1) of this section or a court of the home state of the child has
      declined to exercise jurisdiction on the basis that this state is the more
      appropriate forum under section 3127.21 or 3127.22 of the Revised
      Code, or a similar statute of the other state, and both of the following
      are the case:

             (a) The child and the child’s parents, or the child and at least one
             parent or a person acting as a parent, have a significant
             connection with this state other than mere physical presence.

             (b) Substantial evidence is available in this state concerning the
             child’s care, protection, training, and personal relationships.

      (3) All courts having jurisdiction under division (A)(1) or (2) of this
      section have declined to exercise jurisdiction on the ground that a court
      of this state is the more appropriate forum to determine the custody of
      the child under section 3127.21 or 3127.22 of the Revised Code or a
      similar statute enacted by another state.

      (4) No court of any other state would have jurisdiction under the
      criteria specified in division (A)(1), (2), or (3) of this section.
R.C. 3127.15(B) provides that R.C. 3127.15(A), codifying the UCCJEA, is an Ohio

court’s “exclusive jurisdictional basis for making a child custody determination.”

Rosen v. Celebrezze, 117 Ohio St.3d 241, 2008-Ohio-853, 883 N.E.2d 420, ¶ 44.

               As codified in Ohio, then, the UCCJEA provides four bases for initial

child custody jurisdiction: (1) home-state jurisdiction, (2) significant-connection

jurisdiction, (3) jurisdiction based on another court’s declination of jurisdiction, and

(4) default jurisdiction. Id. at ¶ 31. Once home-state jurisdiction is established

under   R.C.    3127.15(A)(1),   significant-connection    jurisdiction   under    R.C.

3127.15(A)(2) is inapplicable. Id. at ¶ 42. Any statutory conflict in the application

of home-state jurisdiction should be resolved ‘“in a manner consistent with the

UCCJEA’s intent of strengthening the certainty of home state jurisdiction.”’ Id. at

¶ 38, quoting Stephens v. Fourth Judicial Dist. Court, 331 Mont. 40, 2006 MT 21,

128 P.3d 1026, ¶ 12.

               “‘Home state’ means the state in which a child lived with a parent * * *

for at least six consecutive months immediately preceding the commencement of

the child custody proceeding.” Id. at ¶ 31, quoting R.C. 3127.01(B)(7). This period

of six consecutive months includes not only the six-month period immediately

preceding commencement of the child custody proceeding, but also a period of six

consecutive months that ends within the six months preceding commencement of

the child custody proceeding. In re E.G., 8th Dist. Cuyahoga No. 98652, 2013-Ohio-

495, ¶ 14, citing Rosen at ¶ 41-42. “Commencement” means “the filing of the first

pleading in the proceeding.” R.C. 3127.01(B)(5). A period of temporary absence
during the six consecutive months is counted as part of the six-month period. In re

H.P., 8th Dist. Cuyahoga No. 101781, 2015-Ohio-1309, ¶ 19, quoting R.C.

3127.01(B)(7). A foreign country is treated as if it were a state of the United States.

R.C. 3127.04(A).

               Father argues that A.K.’s stay in India was only temporary. Father

contends that the parties and A.K. traveled to India to attend Father’s sister’s

wedding and that the trip had definite beginning and end dates. The family was to

remain in India from February 22, 2018, through March 18, 2018, and then return

to Ohio. Father claims that he purchased roundtrip tickets and obtained a two-

month visitor’s visa for A.K. because the parties intended to return to Ohio. Father

claims that the trial court placed too much weight on testimony that the parties had

argued at the Delhi airport and maintains that Mother’s intent to return to Ohio

remained consistent from March 2018 through February 2019. Father points to the

parties’ February 2018 trip to Chennai for visa stamping so that they could return to

the United States, Mother’s hope that Father would return to India following his

March 10 departure so that could they return to Ohio as a family, and Mother’s

actual return to Ohio with A.K. and Maternal Grandmother in February 2019.

Father also maintains that the families on both sides tried to reunite the parties

during the family compromise and Maternal Grandparents sought to return Mother

and A.K. to Ohio throughout 2018.

               This court has long recognized that the definition of “home state”

under R.C. 3127.01(B)(7) requires that any period of temporary absence be counted
as “part” of the six-month period that the child lived in the contested home state but

that the statute does not define the term “temporary absence.” In re E.G. at ¶ 22.

This court also recognizes that other jurisdictions have used three different tests to

determine whether absences from the contested home state are temporary or

permanent: (1) the duration test, (2) the intent test, and (3) the totality of the

circumstances test. Bradshaw v. Pelley-Whelan, 2019 UT App 201, 456 P.3d 765,

¶ 17, fn. 7, citing Garba v. Ndiaye, 227 Md.App. 162, 172, 132 A.3d 908 (2016), and

Andrea Charlow, There’s No Place Like Home:            Temporary Absences in the

UCCJEA Home State, 28 J. Am. Acad. Matrim. Law 25, 30-37 (2015).

              Under the duration test, a court examines the length of the absence

to determine whether it is temporary. Under this test, short absences are generally

considered temporary and longer absences are considered permanent. In re E.G.,

2013-Ohio-495, at ¶ 22 (“common sense dictates that the plain meaning of

‘temporary absence’ is leaving the state for short, limited time periods [so that if a

child leaves] Ohio for six months or more — half of the year — that does not equate

to a short, limited absence”); see In re Parenting of B.K., 392 Mont. 426, 2018 MT

217, 425 P.3d 703, ¶ 28 (“Implicit in [the] requirement [that a period of temporary

absence be counted as part of the six-month period for determining home-state

jurisdiction] is the concept that a ‘temporary absence’ cannot be longer than the

‘period’ and still be a ‘part’ of that period—a ‘temporary absence’ cannot be longer

than the entire six months immediately preceding the child custody proceeding”).

Compared to the other two tests, duration offers a relatively bright-line that is
consistent with the UCCJEA’s goals of preventing child abduction and forum

shopping and strengthening the certainty of home state jurisdiction. See Charlow,

28 J. Am. Acad. Matrim. Law at 44 (“the test for temporary absence needs to be clear

and simple[; t]he use of intent in any test raises too many problems to be reliable”);

Rosen, 117 Ohio St.3d 241, 2008-Ohio-853, 883 N.E.2d 420, at ¶ 38, citing Stephens,

331 Mont. 40, 2006 MT 21, 128 P.3d 1026, at ¶ 12.

              Under the intent test, a court examines the purpose of an absence to

determine whether it is temporary. The intent test raises several problems: intent

has a subjective element “not easily identified through objective evidence or the

conflicting testimony of the parties”; the parties can use intent to exceed the six-

month statutory period; the parties may disagree about their intentions or their

intentions may change over time; the parties may have differing views about the

nature of the absence, which makes it difficult to determine which party’s intent

controls; one party may deliberately conceal his or her intent to deceive the other

party. Charlow, 28 J. Am. Acad. Matrim. Law at 31-32, 40-41. “Courts have [also]

pointed out that the UCCJEA refers to the place the child ‘lived’ rather than

‘domicile’ in order to avoid the uncertainty that accompanies the use of intent to

determine home state.” Charlow, 28 J. Am. Acad. Matrim. Law at 41, citing, Slay v.

Calhoun, 332 Ga.App. 335, 340, 772 S.E.2d 425 (2015) (“‘home state’ is not

synonymous with the ‘residence or domicile of the parent having legal custody’”).

              Finally, as implied by its name, under the totality of the circumstances

test, a court examines all of the circumstances, including the duration of the absence
and the parties’ intentions concerning the absence, to determine whether it is

temporary. Although the totality of circumstances test permits a court to analyze a

number of different factors, thereby giving it greater flexibility and discretion to

determine home-state jurisdiction, such “[f]lexibility and discretion do not create a

definite and certain jurisdiction.” Charlow, 28 J. Am. Acad. Matrim. Law at 41.

Further, insofar as it incorporates the intent test into the analysis, the totality of

circumstances test suffers from the same problems as the intent test, chief of which

is uncertainty, thereby conflicting with the purposes of the UCCJEA.

              Therefore, while other jurisdictions have considered the parties’

intent as a factor when determining whether an absence from the home state is

temporary, neither the Ohio Supreme Court nor this court has expressly adopted

intent as a factor, much less the predominant factor, for making this determination.

Ohio courts look primarily to the duration of the absence to determine whether it is

temporary. See, e.g., In re B.P., 11th Dist. Trumbull No. 2011-T-0032, 2011-Ohio-

2334, ¶ 79-81 (rejecting intent as irrelevant to the question of whether an absence is

temporary).

              Here, Father points entirely to intent to support his argument that

A.K.’s nearly yearlong absence from Ohio was only temporary — that the parties

intended to return with A.K. on March 18, 2018; that this intention is evidenced by

their round trip tickets, A.K.’s two-month visitor’s visa, and the parties’ trip to

Chennai for visa stamping; that the purpose of the March 25, 2018 family

compromise was that Father would return to India by April 20, 2018, and escort his
family back to Ohio; and that Mother and Maternal Grandparents remained hopeful

that Mother and A.K. would return to the United States.

                As the trial court explained in its June 24, 2020 opinion, Father’s

focus on the parties’ intentions is misplaced.1 Father departed India alone on

March 10, 2018, leaving Mother and A.K. behind. For nearly a year, from March



       1  The trial court determined that the year Mother and A.K. lived in India before
Father filed the child custody complaint was dispositive of the question of home-state
jurisdiction. In adopting the magistrate’s October 22, 2019 decision in its entirety,
however, the trial court incorporated the magistrate’s totality of circumstances analysis
into its opinion. The record reveals that during the hearing, the parties were thoroughly
questioned about their intentions.

        Counsel for Mother asked Mother about her intention to travel with Father and
A.K. to Father’s family home in Kapurthala after they landed in Delhi, her intention to
attend the wedding when she subsequently traveled to Kapurthala with Maternal
Grandparents and A.K., and whether she thought Father intended to return to India after
he left for the United States alone.

        Counsel for Father repeatedly asked Mother about her intention to return to Ohio
after the wedding, after visa stamping, after the family compromise, and after she filed a
domestic violence complaint against Father. Counsel for Father also asked Mother
whether it was her intention to keep A.K. in India indefinitely or move back into the
parties’ Lakewood condominium after she returned to Ohio with A.K. in February 2019.

       The magistrate extensively questioned Father whether he actually intended to
return to India on April 20, 2018, in accordance with the family compromise, or whether
he did not plan to return because he feared that he might be arrested.

      Therefore, even if the parties’ intentions were relevant, the hearing transcripts and
magistrate’s findings of fact and conclusions of law show that the trial court fully
considered the parties’ intentions and found Mother the more credible party.

       An appellate court should generally defer to the trial court on matters of credibility,
and such deference “is even more crucial in a child custody case, where there may be much
evidence in the parties’ demeanor and attitude that does not translate to the record well.”
(Emphasis sic.) Davis v. Flickinger, 77 Ohio St.3d 415, 419, 674 N.E.2d 1159 (1997).
Because trial courts consider credibility when determining the parties’ intentions, the
duration that a party lived with a child in the home state presents the more legitimate
ground for reversal.
2018 to February 2019, Father lived in Ohio, and Mother and A.K. lived in India. On

February 5, 2019, shortly after Mother and A.K. returned to Ohio, Father filed his

complaint for custody of A.K. in Ohio. On February 22, 2019, less than a month

after arriving in Ohio, Mother, through counsel, petitioned for permanent custody

of A.K. in India. Because India was the place where Mother and A.K. lived for more

than six consecutive months within the six-month period preceding Father’s

commencement of custody proceedings in Ohio, India has home-state jurisdiction

under R.C. 3127.15(A)(1). In re E.G., 2013-Ohio-495, at ¶ 14, citing Rosen, 117 Ohio

St.3d 241, 2008-Ohio-853, 883 N.E.2d 420, at ¶ 41-42.

              Father also argues that the trial court had two other bases for

jurisdiction under R.C. 3127.15(A)(2) and 3127.15(A)(4) because Mother engaged in

“unjustifiable conduct” under R.C. 3127.22 by retaining A.K. in India. Father admits

that declination jurisdiction under R.C. 3127.15(A)(3) does not apply. Father also

admits that significant-connection jurisdiction under R.C. 3127.15(A)(2) and default

jurisdiction under R.C. 3127.15(A)(4) only apply if there is no home state under R.C.

3127.15(A)(1). Father argues instead that India cannot have home-state jurisdiction

because R.C. 3127.22 prevents India from exercising jurisdiction based on Mother’s

establishing jurisdiction in India by wrongfully keeping A.K. there for almost a year.

Father maintains that the trial court “misconstrued” Father’s argument when it

stated that R.C. 3127.22 prevents Ohio from exercising jurisdiction when Father was

applying the statute to India. Father claims that “[i]f the UCCJEA prevents a parent

from creating jurisdiction in Ohio due to unjustifiable conduct, the inverse must also
be true: the law must also prevent [Mother] from creating jurisdiction in another

state due to her unjustifiable conduct.”

               R.C. 3127.22(A) provides that an Ohio court shall decline to exercise

jurisdiction if “a person seeking to invoke its jurisdiction has engaged in

unjustifiable conduct.” “Unjustifiable conduct” means conduct by a parent in an

attempt to create jurisdiction in Ohio by “removing the child from the child’s home

state, secreting the child, retaining the child, or restraining or otherwise preventing

the child from returning to the child’s home state in order to prevent the other

parent from commencing a child custody proceeding in the child’s home state.”

R.C. 3127.22(D).

               Father first relies on Wheeler v. Gadegbeku, 2d Dist. Montgomery

No. 25017, 2012-Ohio-1629, to support his contention that the India court must

decline jurisdiction if it is based on unjustifiable conduct or, alternatively, the trial

court in Ohio should exercise jurisdiction if India’s jurisdiction is based on

unjustifiable conduct. Wheeler is inapposite, however. In Wheeler, the mother filed

a custody petition in an Ohio court challenging a custody determination made by a

Michigan court and arguing that the father had invoked the Michigan court’s

jurisdiction by unjustified conduct when he removed the child to Michigan without

the mother’s permission.       The Ohio court then issued a conflicting custody

determination, ordering the child to be returned to the mother. The appellate court

rejected the mother’s jurisdictional argument, finding that
      R.C. 3127.22 governs the effect of unjustifiable conduct upon the
      jurisdiction of an Ohio court. * * * This is not a situation where either
      party has invoked the Ohio court’s jurisdiction by engaging in
      unjustifiable conduct. Instead, by finding that it has home-state
      jurisdiction, the [trial] court’s order presumes that [the father]
      improperly, and with unjustifiable conduct, invoked the jurisdiction of
      the Michigan family court, thereby nullifying the effect of its custody
      determination.

Id. at ¶ 12. Here, the Indian court where Mother has petitioned for custody of A.K.

has not made a custody determination that Father seeks to nullify by alleging that

Mother invoked the Indian court’s jurisdiction by unjustifiable conduct. More to the

point, however, is the Wheeler Court’s recognition that “R.C. 3127.22 governs the

effect of unjustifiable conduct upon the jurisdiction of an Ohio court.” (Emphasis

added.) Id. Because Mother has not invoked an Ohio court’s jurisdiction by

unjustifiable conduct, R.C. 3127.22 does not apply.

              Father next relies on Mulatu v. Girsha, 12th Dist. Clermont No.

CA2011-07-051, 2011-Ohio-6226, to support his contention that India’s jurisdiction

is not proper if it is based on Mother’s wrongfully extending her and A.K.’s stay in

India. In Mulatu, the father, mother, and children lived together in Ohio for a year.

The family traveled to Ethiopia to visit the mother’s parents, where the father

abandoned the family, taking the children’s passports with him and leaving the

mother with no legal means to return to Ohio with the children. The mother

subsequently returned to Ohio and commenced child custody proceedings. The trial

court determined that it was without jurisdiction because of the children’s absence

from the state. The appellate court reversed, finding that the father could not avoid
significant-connection jurisdiction under R.C. 3127.15(A)(2) by withholding the

children’s passports so that they could not return to Ohio. The court concluded that

there was significant-connection jurisdiction because there was no basis for home

state jurisdiction either in Ohio or in Ethiopia. The children had been living in

Ethiopia, not Ohio, for six consecutive months, but they had not been living with the

parents or with those acting as parents as required by R.C. 3127.15(A)(1).

              Here, the record does not show that Mother wrongfully delayed

returning to Ohio with A.K. simply to create jurisdiction in India. First, Father

argues that Mother chose not to board her return flight on March 18, 2018, yet

Father already departed India more than a week earlier than scheduled, leaving

Mother and A.K. behind because the parties were then still at odds. Father next

argues that he left India on March 10 because he feared arrest and confiscation of

his passport following the criminal complaint Maternal Grandfather filed on

Mother’s behalf, but there is no evidence in the record showing that an arrest

warrant was issued for Father based on the March 8, 2018 complaint. The only

arrest warrant in the record follows Father’s failure to appear in January 2019 to

answer the charges in Mother’s November 22, 2018 complaint. Father also argues

that on March 24, 2018, Mother sought to extend A.K.’s visa for 18 years to remain

in India, received a year extension, and only returned to Ohio in February 2019,

because A.K.’s visa was expiring. Mother requested this extension, however, before

the family compromise was reached on March 25, 2018, after which the families

dismissed their criminal complaints against each other and agreed that Father
would return to India to retrieve his family by April 20, 2018. Further, when Mother

did return to Ohio in February 2019, she found that Father had the locks of their

condominium changed. Finally, Father argues that he was not a party to the

compromise and that it is nonbinding and without legal effect, which not only

explains why Father did not feel obliged to return to India by April 20, 2018, but

also explains why Mother thereafter delayed her return to Ohio because Father

continued to tell Mother that he would return to India but never did.

               Therefore, even if R.C. 3127.22 applied to the facts in this case, there

is no evidence in the record showing that Mother engaged in unjustifiable conduct

to create jurisdiction in India.

               Therefore, India has home-state jurisdiction to make the initial

custody determination of A.K.

               Accordingly, we overrule the sole assignment of error.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, domestic relations division, to carry this judgment into

execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EMANUELLA D. GROVES, JUDGE

MICHELLE J. SHEEHAN, P.J., and
MARY J. BOYLE, J., CONCUR